       Case 5:20-cv-00503-OLG-ESC Document 40 Filed 08/24/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


JOSE ORTIZ, INDIVIDUALLY AND ON                  §
BEHALF OF ALL OTHERS SIMILARLY                   §
SITUATED; AND RYAN PARKS,                        §                SA-20-CV-00503-OLG
                                                 §
                   Plaintiffs,                   §
                                                 §
vs.                                              §
                                                 §
ENSIGN U.S. DRILLING (SW), INC.,                 §
ENSIGN UNITED STATES DRILLING,                   §
INC., TRINIDAD DRILLING, LLC,                    §
TRINIDAD DRILLING, L.P.,                         §
                                                 §
                   Defendants.                   §

                ORDER SETTING TELEPHONIC STATUS CONFERENCE

        Before the Court is the above-styled cause of action, which was referred to the

undersigned for all pretrial proceedings on August 3, 2020 [#29]. The docket reflects that

several early dispositive motions are pending, as well as a motion to conditionally certify a class

under the Fair Labor Standards Act. The Court is of the opinion this case should be set for a

status conference to address the pending motions and procedural posture of this newly referred

case. Although the Court will not hear full oral argument on each of the pending motions,

counsel should be prepared to generally brief the Court on the basis for each of the motions and

how to best expedite the resolution of the motions so that a scheduling order may be entered in

this case.

        IT IS THEREFORE ORDERED that this case is set for a telephonic status conference

at 10:30 a.m. on September 8, 2020. Due to the restrictions imposed by COVID-19, counsel for

all parties are required to appear by phone for the conference.

        The contact information for the hearing is as follows:


                                                 1
      Case 5:20-cv-00503-OLG-ESC Document 40 Filed 08/24/20 Page 2 of 2




       **Please call in 5 minutes prior to start of hearing.**

       1. Toll free number: 888-808-6929

       2. Access code: 9923187

       3. Participant Security Code: 090820

If there are questions regarding the telephonic appearance, the parties should contact Valeria

Sandoval, Courtroom Deputy, at txwdml_chambers_sa_judgechestney@txwd.uscourts.gov.

       The use of speaker phones is prohibited during a telephonic appearance. Additionally,

because earlier hearings in other cases may be in progress at the time attorneys call in for their

scheduled hearing, attorneys should call in with their phones on “mute” and wait for the

Courtroom Deputy to address them before they speak.

       IT IS SO ORDERED.

       SIGNED this 24th day of August, 2020.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
